Citation Nr: 1541194	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to non-service connected death pension benefits. 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant's spouse had World War II service only in the Regular Commonwealth Army of the Philippines, USAFFE, from December 1941 to October 1944.  He died in 1944.  The appellant is currently is receipt of dependency and indemnity compensation as the surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2013, and the Board denied the claim.  The decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which issued a January 2015 Order which vacated the Board decision on the issue currently being discussed, and remanded the case to the Board for further development.  The Court's decision affirmed other decisions made by the Board in its April 2013 decision, concerning accrued and dependency and indemnity compensation benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The information from the service department indicates that the appellant's spouse had service only in the Commonwealth Army of the Philippines as part of the United States Armed Forces.  He did not have Regular Philippine Scout service or service as a guerrilla as a member of the Philippine Scouts or the Armed Forces of the United States.

2.  By law, service in the Philippine Commonwealth Army prior to July 1, 1946, is excluded from the definition of "active" military service for purposes of basic eligibility to nonservice-connected death pension benefits.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA non-service-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 107, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her deceased spouse served in the United States Armed Forces and therefore she is entitled to pension benefits. 

Governing law authorizes VA to pay a pension to the surviving spouse of each Veteran of a period of war who met the service requirements at 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541(a).  There is no basic eligibility for nonservice-connected death pension benefits without "active military, naval or air service" of the United States.  38 U.S.C.A. § 1521(j).  By law, service in the organized military forces of the Government of the Commonwealth of the Philippines, prior to July 1, 1946, is excluded from the definition of active military service for purposes of non-service-connected death pension benefits, unless Regular Philippine Scout service is shown.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

The Military Personnel Records Center (MPRC) certified in November 1955 that the appellant's spouse served in the Regular Commonwealth Army of the Philippines (USAFFE), and that he did not have Recognized Guerilla Service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for an applicant who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  This Department is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

The evidence shows that the appellant's spouse served only as a member of the Philippine Commonwealth Army (USAFFE), from December 1941 to October 1944. 

Service in the Philippine Commonwealth Army is included as service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not included as service for death pension eligibility.  In order for the appellant to be entitled to death pension benefits, her spouse would have had to have served in the Regular Philippine Scouts or as a guerilla as a member of the Regular Philippine Scouts or the Armed Forces of the United States.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(c) (1).  The service department's failure to indicate that the appellant's spouse served in the Regular Philippine Scouts and its indication that he did not have recognized guerilla service shows that he served in the Regular Commonwealth Army.  In light of this, the appellant is not eligible for death pension benefits as his surviving spouse. 

As the law and not the evidence is dispositive on this issue, entitlement to nonservice connected death pension must be denied due to lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the Court remanded the case to the Board to have it discuss the November 1955 VA Form 3101, Request for Army Information, and the corresponding response from the MPRC on a November 1955 MPRC Form 1-632.  This decision has discussed those documents to the extent required by the law controlling the disposition of this case.  That form contains boilerplate language that states that the appellant's spouse served in the Armed Forces of the United States beginning 31 Dec 41.  However, the same document also indicates that the service was with the "USAFFE".  USAFFE was an abbreviation for the United States Armed Forces, Far East.  However, this designation does not establish that an individual had active service with the Armed Forces of the United States so as to be entitled to pension benefits.  The applicable regulation, 38 C.F.R. 3.40(c) notes that service in the Commonwealth Army of the Philippines "when they were called into the service of the Armed Forces of the United States, qualifies an individual for compensation, dependency and indemnity compensation, and burial allowance, but the regulation does not provide for nonservice-connected pension.  Section 107 provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1942, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purpose of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for certain benefits as specified by statute.  Section 107 does not identify Chapter 15 pension benefits as one of those benefits available to a Philippine veteran. 38 U.S.C. § 107(a),(b).  The evidence shows that he did not serve as a Regular Philippine Scout or as a guerilla as a member of the Philippines Scouts or the Armed Forces of the United States, and this is controlling on the matter of the appellant's entitlement to death pension benefits based on his service.   


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

A March 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Appropriate service records have been obtained; the appellant has not identified any additional records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the appeal decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


ORDER

The appellant has no legal entitlement to non-service-connected death pension benefits.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


